WM Specialty Mtge., LLC v Palazzollo (2016 NY Slip Op 08228)





WM Specialty Mtge., LLC v Palazzollo


2016 NY Slip Op 08228


Decided on December 7, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2015-12150
 (Index No. 3013/07)

[*1]WM Specialty Mortgage, LLC, etc., respondent,
vFrank Palazzollo, etc., et al., defendants, Stacy Palazzollo, etc., appellant.


Thomas Weiss & Associates, P.C., Garden City, NY (Lindsay Boorman of counsel), for appellant.
Stiene & Associates, P.C., Huntington, NY (Marianna Dalton and Justine J.A. Cefalu of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Stacy Palazzollo appeals from an order of the Supreme Court, Nassau County (Adams, J.), entered October 13, 2015, which granted the plaintiff's motion, in effect, to restore the action to active status.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly granted the plaintiff's motion, in effect, to restore this action to active status after it had been marked "disposed." Contrary to the appellant's contention, there is no indication that the action was dismissed pursuant to CPLR 3215(c), and no basis for a dismissal pursuant thereto (see CPLR 3215[c]; HSBC Bank USA, N.A. v Traore, 139 AD3d 1009, 1010; Aurora Loan Servs., LLC v Gross, 139 AD3d 772, 772; U.S. Bank Natl. Assn. v Bassett, 137 AD3d 1109; Wells Fargo Bank, N.A. v Combs, 128 AD3d 812, 813). Additionally, CPLR 3404 does not apply to this pre-note of issue action (see Cerrone v North Shore—Long Is. Jewish Health Sys., Inc., 134 AD3d 874, 875; Lopez v Imperial Delivery Serv., 282 AD2d 190, 198). Further, no 90-day notice was served pursuant to CPLR 3216 (see Arroyo v Board of Educ. of City of N.Y., 110 AD3d 17, 21), and there was no order dismissing the complaint pursuant to 22 NYCRR 202.27 (see Casavecchia v Mizrahi, 62 AD3d 741, 742).
RIVERA, J.P., ROMAN, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court